NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

WENDY HASTINGS,                                 No.    17-56643

                Plaintiff-Appellant,            D.C. No.
                                                3:16-cv-01259-JM-JLB
 v.

UNITED STATES POSTAL SERVICE;                   MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Jeffrey T. Miller, District Judge, Presiding

                       Argued and Submitted May 14, 2019
                              Pasadena, California

Before: LIPEZ,** WARDLAW, and HURWITZ, Circuit Judges.

      Wendy Hastings appeals the district court’s dismissal of her negligence

claim against the United States with prejudice. We have jurisdiction under 28

U.S.C. § 1291. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Kermit V. Lipez, United States Circuit Judge for the
First Circuit, sitting by designation.
      The district court correctly concluded that Hastings’s claim was time-barred

and that her operative Second Amended Complaint did not relate back to filing of

her original complaint. Hastings filed her original complaint within the Federal

Tort Claims Act’s six-month statute of limitations, but amended her complaint to

name the United States as a defendant only after the limitations period expired.

See 28 U.S.C. § 2401(b). Unless Hastings’s Second Amended Complaint relates

back to the filing of her original complaint, her claim against the United States is

time-barred.

      To benefit from the relation back doctrine, Hastings must demonstrate

compliance with the government notice provision, which requires that “process

was delivered or mailed to the United States attorney or the United States

attorney’s designee, to the Attorney General of the United States, or to the officer

or agency” within the limitations period. Fed. R. Civ. P. 15(c)(2).1 We interpret

Federal Rule of Civil Procedure 15(c) “literally.” Miles v. Dep’t of Army, 881 F.2d
777, 782 (9th Cir. 1989). The plain language of the government notice provision

required Hastings to deliver or mail her original summons and complaint to one of

the enumerated U.S. entities before the six-month limitations period expired.

However, it is undisputed that the U.S. Attorney received only court-generated


1
       There is no dispute that Hastings satisfied the relation back doctrine’s other
requirements, Fed. R. Civ. P. 15(c)(1)(A), (B), and she does not claim that she
satisfied the general notice provision, id. 15(c)(1)(C).

                                          2
electronic notices that Hastings filed her original summons and complaint within

the limitations period. The electronic notices did not contain or attach Hastings’s

original summons or complaint. Rather, the U.S. Attorney could access the

original summons or complaint only by clicking on a link in the notice and visiting

the court website to view the document. Because the electronic notices to the U.S.

Attorney did not deliver, mail, or even attach Hastings’s original summons and

complaint, the district court correctly concluded that the relation back doctrine

does not apply.

      AFFIRM.




                                          3